DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the non-provisional application filed on 03/12/2020.  Claims 1-20 are pending.  Claims 1, 12, and 18 are independent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (US Pub. No.: 2018/0235602).
Regarding claims 1 and 3-11, Dang discloses a suture device (10, Figs. 1-9) comprising: an outer sleeve (combination of 16 and 18, Figs. 1-3C and Para. [0038]) defining a lumen (Figs. 1-3C) therethrough; a needle driver (combination of 14, 70, and 62/80, Figs. 1-3C) including a stem (14, Fig. 3C) extending through the lumen of the outer sleeve (Fig. 1-3C), and a wing (62 or 80, Fig. 3C and Para. [0044]) extending radially outward from the stem; an inner shaft (combination of 12 and 20, Figs. 1-3C and Para. [0039]) including an elongate member (12, Figs. 1-3C) and a support (20, Figs. 1-6) coupled to a distal end portion of the elongate member; and a needle assembly (combination of the needles 24 and suture 30, Figs. 1-3C and Para. [0043]; alternatively, combination of the needles 24, 38, and suture 30, Paras. [0040] and [0043]) including a needle (24, Figs. 1-3C; alternatively, combination of 24 and 38, Figs. 1-3C and Para. [0040]) and a suture (30, Figs. 1-3C), the needle rotatably supported on the support of the inner shaft  such that the needle is transitionble between a retracted position, in which, the needle is disposed radially inward of a peripheral portion of the outer sleeve, and an extended position, in which, the needle extends radially outward from the peripheral portion of the outer sleeve (Paras. [0040]-[0043] and Figs. 2 and 3A); wherein the needle has an arcuate profile (Figs. 3A and 3B); wherein the needle has a first end having a tip configured to penetrate tissue (sharp distal end of 24, Fig. 3B), and a second end operatively supported on the support of the inner shaft to enable rotation thereof (Figs. 3A an 3B and Paras. [0039] and [0040]) ; wherein the second end of the needle has a boss (38, Fig. 3B) configured to be received in a groove (opening in 20, Para. [0040]) defined in the support of the inner shaft; wherein the second end of the needle defines a bore (opening or hole defined by the lumen of 38 or 24, Para. [0043] and Fig. 3B) dimensioned to receive the suture therethrough; wherein the support defines the groove adjacent a peripheral portion of the support (Fig. 3B); wherein the outer sleeve defines an aperture (proximal opening of 18, Fig. 3A and 3C) at a proximal end portion thereof, the aperture in communication with the lumen of the outer sleeve (Figs 3A and 3C); wherein the support of the inner shaft includes a guide protrusion (80, Fig. 3C) configured to be received in a groove (84, Fig. 3C) defined in the outer sleeve to fully capable to facilitate axial displacement of the inner shaft relative to the outer sleeve (Fig. 3C and Para. [0045]); wherein the outer sleeve, the needle driver, and the inner shaft are concentrically disposed (Figs. 1-4); and wherein a proximal end portion of the needle driver extends proximally from a proximal end portion of the outer sleeve, and a proximal end portion of the inner shaft extends proximally from the proximal end portion of the needle driver (Figs. 1-4); 
Regarding claims 12-17, Dang discloses a suture device (10, Figs. 1-9) comprising: an outer sleeve (combination of 16 and 18, Figs. 1-3C and Para. [0038]) defining a lumen (Figs. 1-3C) therethrough; a needle driver (combination of 14, 70, and plurality of 26, Figs. 1-3C) including a stem (14 with 70, Fig. 3C) and wings (plurality of 26, Fig. 3C) extending radially outward from the stem; a suture assembly including needles (needles 24, Figs. 1-3C; alternatively, combination of needles 24 and cylindrical part of 38s, Figs. 1-3C and Para. [0040]) and a suture (suture 30, Paras. [0040] and [0043]); and an inner shaft (combination of 12 and 20, Figs. 1-3C and Para. [0039]) including a support (20, Figs. 1-6) configured to support the needles thereon, wherein the needles are separated by the wings of the needle driver and rotatably supported on the support of the inner shaft, such that rotation of the needle driver transitions the needles from a retracted position, in which, the needles are disposed flush with a peripheral portion of theAttorney Docket No.: A000023 8US02(203 -12581) outer sleeve or radially inward of the peripheral portion of the outer sleeve, and an extended position, in which, the needles extend radially outward from the peripheral portion of the outer sleeve to enable penetration through tissue (Figs. 3A-3C and Paras. [0040]-[0043]); wherein each needle includes an arcuate profile having first and second ends (Figs. 3A and 3B); wherein the first end of the needle includes a tissue penetrating tip (Fig. 3B), and a second end includes a boss (38, Fig. 3B) configured to be received in a groove (opening in 20, Para. [0040]) defined in a peripheral portion of the support of the inner shaft for rotation about the boss; wherein the outer sleeve has a tapered configuration (the outer sleeve has a tapered configuration at a portion of its circumference); wherein the wings of the needle driver are evenly spaced apart (Fig. 3C); and wherein the outer sleeve and the inner shaft include complementary configurations (80 and 84, Fig. 3C) to facilitate axial displacement of the inner shaft relative to the outer sleeve.
Regarding claims 18-20, Dang discloses a suture device comprising: a suture assembly including needles (needles 24, Figs. 1-3C; alternatively, combination of needles 24 and cylindrical part of 38s, Figs. 1-3C and Para. [0040]) and a suture (combination of sutures 30, Paras. [0040] and [0043]) extending through needles; an outer sleeve (combination of 16 and 18, Figs. 1-3C and Para. [0038]); a needle driver including a stem (14 with 70, Fig. 3C) and wings (plurality of 26, Fig. 3C) configured for concomitant rotation with the stem; and an inner shaft (combination of 12 and 20, Figs. 1-3C and Para. [0039]) including a support (20, Figs. 1-6) configured to support the needles of the suture assembly between the support and the outer sleeve, wherein the needle driver is rotatable to Attorney Docket No.: A000023 8US02(203 -12581)transition the needles between a retracted position, in which, the needles are disposed radially inward of the support of the inner shaft and the outer sleeve, and an extended position, in which, the needles are disposed radially outward of the support of the inner shaft and the outer sleeve to engage tissue  (Figs. 3A-3C and Paras. [0040]-[0043]), wherein the inner shaft is movable towards and away from the outer sleeve to receive the needles therebetween (Para. [0045] and Figs. 1-4); wherein the outer sleeve, the needle driver, and the inner shaft are concentrically arranged (Figs. 1-4); and wherein the proximal end portions of the needle driver and the inner shaft extend proximally from the outer sleeve (Figs. 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US Pub. No.: 2018/0235602).
Regarding claim 2, Dang discloses all the limitations of claim 1 as taught above but fails to disclose that the outer sleeve has a frusto-conical configuration.  However Dang teaches that the outer sleeve has larger outer diameter in the distal portion (16, Fig. 1) and a smaller outer diameter in the proximal portion (18, Fig. 1) similar to a frusto-conical configuration.  
At the time of the invention, it would have been obvious to modify the outer sleeve of Dang to have a frusto-conical configuration, since it has been held to be within the general skill of a worker in the art to modify the shape of outer sleeve as a matter of obvious choice which a person of ordinary skill in the would have found obvious absent persuasive evidence that the particular configuration of the claimed outer sleeve was significant as long as the distal portion of the sleeve has a larger diameter than the proximal portion of the sleeve.  See MPEP 2144.04
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20010023352 A1	Gordon, Norman S.  et al.  discloses a suturing device having two rotating needles.
US 20060069396 A1	Meade; John C. et al. discloses a suturing device having rotating needles.
US 20110015654 A1	Tsuang; Yang-Hwei et al. discloses a suturing device having two rotating needles.
US 20150088167 A1	Chin; Wai N. et al.  discloses a suturing device having two rotating needles rotating in opposite directions.
US 5860992 A	Daniel; Sean Christopher et al. a suturing device having a rotating needle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/           Primary Examiner, Art Unit 3771